Citation Nr: 1540699	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-19 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.

2. Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother, D.W.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and his mother testified before the undersigned at a Board hearing in August 2014.  A transcript of this hearing has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. An unappealed June 1999 rating decision denied service connection for schizophrenia.  The evidence received since the unappealed June 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder, including schizophrenia.

2. The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of schizophrenia which as likely as not manifested within one year following his discharge from service.  



CONCLUSIONS OF LAW

1. The June 1999 rating decision that denied service connection for schizophrenia is final.  New and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2014).

2. The criteria for a grant of service connection for a schizophrenia have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  

The Veteran contends that he has paranoid schizophrenia which had its onset either during service or within one year of his separation from service.  The Veteran testified at an August 2014 Board hearing that he was referred by his doctor for a psychiatric evaluation only 2 or 3 months after separation from service.  The Veteran's mother testified that after the Veteran returned from service, he was very nervous and tense and isolated himself.  She took him to a doctor in June 1983, and soon afterwards, in 1984, he had a breakdown.

The Veteran submitted a claim of entitlement to service connection for "nerves" in February 1986, which was denied in June 1986.  In April 1999, he submitted a request to reopen the claim, now claimed as schizophrenia, and entitlement to service connection for schizophrenia was denied in June 1999 on the basis that no new and material evidence had been submitted.  The Veteran was notified of the rating decision and his appellate rights, but he did not appeal the issue or submit any evidence within one year of notice of the rating decision.  Therefore, the June 1999 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

Evidence submitted since June 1999 includes numerous written statements from the Veteran's friends, neighbors, and family members attesting that he had a dramatic change in personality immediately after returning home from the service.  The Board finds that this evidence is new and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Board now must consider the merits of the claim.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Id.; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Schizophrenia is considered a form of psychosis and a chronic disease.  38 C.F.R. §§ 3.309, 3.384.

The Veteran's VA treatment records show that he receives regular psychiatric treatment and has a current diagnosis of chronic schizophrenia.  

Numerous lay statements from the Veteran's friends and family members indicate that the Veteran's unusual behavior began immediately after his return home from military service.  They described his behavior after service as "odd," uncommunicative, and withdrawn.

In July 1983, less than 3 months after separation from service, the Veteran underwent a psychometric evaluation.  His chief complaints was "anxiety and concern over his pupils constricting, and he stated that he believed for the past 4 years his pupils had appeared abnormally constricted.  He was observed to "relate on a distant fashion" and had somewhat flattened affect.  The psychometrist described the Veteran as "a bit odd or schizoid-like."  Personality testing did not show any gross emotional disturbance or psychotic functioning, but the psychometrist noted "strong obsessional qualities."

In 1985, the Veteran was hospitalized for schizophreniform disorder with depression, and after discharge, continued receiving regular psychiatric treatment for schizophrenia.  In November 1985, the Veteran was seen by a psychiatrist, who diagnosed him with paranoid schizophrenia.  He wrote that the Veteran's belief two years ago that his "vision was haywire" was a delusion, and that the Veteran had a lot of fixed delusions and that he likely "has never been out of a chronic schizophrenic posture."

After reviewing the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that his schizophrenia likely had its onset within one year of his separation from service.  

The lay statements of the Veteran, his mother, and other relatives and friends provides competent evidence that his unusual behavior had begun well within one year of his separation from service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  There is also medical evidence from July 1983 that the Veteran was complaining of problems with his eyes which, although not correctly diagnosed at the time, was later identified by a psychiatrist as a fixed delusion caused by schizophrenia.  Thus, there is competent evidence that the Veteran suffered from psychosis within one year following his discharge from active duty.

In light of the totality of the evidence of record and after resolving all doubt in the Veteran's favor, the Board concludes that schizophrenia, a form of psychosis, manifested to a compensable degree within one year following discharge from service.  As no probative evidence to the contrary is present in the record that would rebut the presumption afforded, service connection for schizophrenia is warranted.  38 C.F.R. § 3.307, 3.309(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia, is reopened.

Entitlement to service connection for schizophrenia is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


